DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation " the long staple fibers of other of the plurality of long staple yarns."  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Underwood (EP 2 644 759 A1).

Regarding claims 1-3, 9-13 and 15, Underwood teaches protective garments that include a flame resistant fabric that is strong and yet has a soft hand, wherein the fabric is made from a combination of filament yarns and spun yarns (long staple yarns as claimed) (Abstract).  Underwood teaches that the filament yarns and spun yarns are woven together such that the filament yarns are separated by from about 2 to about 5 spun yarns in both the warp direction and the fill direction (Abstract).  Underwood teaches that the spun yarns may contain polybenzimidazole fibers in combination with other fibers, such as aramid fibers, and the filament yarns may comprise para-aramid fibers (Abstract).

Regarding claims 4-5, Underwood teaches that, in one particular embodiment, the spun yarns contain polybenzimidazole fibers in an amount greater than about 30% by weight, such as in an amount greater than about 40% by weight ([0035]).  Underwood also teaches that the polybenzimidazole fibers may be present in the spun yarns in an amount less than about 60% by weight, such as in an amount less than about 55% by weight ([0035]).  Underwood teaches that the remainder of the fibers, on the other hand, may comprise para-aramid fibers ([0035]).

Regarding claims 6-7 and 16, Underwood teaches that when the fabric is used to produce turnout coats for firemen, the spun yarns can be made exclusively from inherently flame resistant fibers ([0035]).  Underwood teaches that when the fabric is being used in other applications, however, various other fibers may be present in the spun yarns ([0036]).  Underwood teaches that the spun yarns may also contain nylon fibers if desired, such as antistatic fibers ([0036]).

Regarding claims 8 and 17, Underwood teaches that, in accordance with the present disclosure, the spun yarns, in one embodiment, may contain polybenzimidazole fibers alone or in combination with other fibers ([0033]).  Underwood teaches that, in one embodiment, the spun yarns may contain polybenzimidazole fibers in combination with aramid fibers, such as para-aramid fibers, meta-aramid fibers, or mixtures thereof ([0033]).  Underwood teaches that instead of or in addition to containing polybenzimidazole fibers, the spun yarns may contain aramid fibers “as described above,” mod acrylic fibers, pre-oxidized carbon fibers, melamine fibers, polyamide imide fibers, polyimide fibers, and mixtures thereof ([0034]).

Regarding claim 14, Underwood teaches that the fabric, for instance, may have a basis weight of less than about 8 osy, such as less than about 7.5 osy, such as less than about 7 osy, such as less than about 6.5 osy, such as less than about 6.0 osy ([0012]).  Underwood also teaches that the basis weight of the fabric is generally greater than about 3 osy, such as greater than about 4 osy, such as greater than about 4.5 osy ([0012]).

Regarding claims 18-20, Underwood remains as applied above to claim 1.  In addition, with regard to the claimed limitation “flame resistant second long staple yarns extending in both the warp and fill directions, wherein each second long staple yarn is formed of a single type of material,” Underwood teaches that in accordance with the present disclosure, the spun yarns, in one embodiment, may contain polybenzimidazole fibers alone or in combination with other fibers ([0033]).  Underwood teaches that, in one embodiment, the spun yarns may contain polybenzimidazole fibers in combination with aramid fibers, such as para-aramid fibers, meta-aramid fibers, or mixtures thereof ([0033]).  Underwood also teaches that instead of or in addition to containing polybenzimidazole fibers, the spun yarns may contain aramid fibers as described above, mod acrylic fibers, pre-oxidized carbon fibers, melamine fibers, polyamide imide fibers, polyimide fibers, and mixtures thereof ([0034]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Underwood (EP 2 644 759 A1) in view of Walker (GB 2516134 A).

Regarding claims 1-17, Underwood remains as applied above, teaching the claimed limitations.  However, in the event that Underwood is found not to teach long staple yarns, Walker is relied upon as applied below:

Walker teaches a fire resistant textile material that comprises a woven face fabric and a back fabric (Abstract).  Walker teaches that preferred fabrics include a proportion of compact spun long staple yarns (page 6 lines 24-30).  Walker also teaches that fabrics of the invention have the advantage of additional strength in the fabric structure compared to other PBI woven structures of equivalent weight and end use due to the compact spinning and woven structure increasing its tensile strength (page 10 lines 1-7).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date to have provided the spun yarns of Underwood as compact spun long staple yarns, and/or as yarns made from stretch broken fibers/TOW, in order to obtain fabrics that have significantly improved strength, as taught by Walker (page 6 lines 24-30 and page 10 lines 1-7).


Regarding claims 18-20, Underwood in view of Walker remains similarly as applied above to claim 1.  In addition, with regard to the claimed limitation “flame resistant second long staple yarns extending in both the warp and fill directions, wherein each second long staple yarn is formed of a single type of material,” Walker teaches that fabrics in accordance with the invention may be produced by interweaving yarns which have been spun and plied or core spun from staple fibers and/or multifilament fibers which may comprise meta-aramid, para-aramid, PBI, PBO or intimate blends of any combination of these fibers (page 8 lines 16-19; also Abstract).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2004/0152378 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789